ANDREWS, Judge.
This matter is before the court on Rule Nisi issued upon suggestion for Writ of Prohibition requiring the Honorable Richard Kelly as Judge of the Circuit Court in and for Pasco County to show cause why said Writ should not be issued prohibiting said Judge from proceeding further in that certain cause identified as Case No. 9072 pending in the Circuit Court of Pasco County wherein Richard E. Johnston is Plaintiff, A1 Vogel and W. N. Jackson as candidates for Constable, District No. 1, and W. H. Brewton, Dove C. Falls, Drew Croft and Archie Storch, as The Pasco. County Canvassing Board, are Defendants.
This case was consolidated for oral argument with the case of Brewton v. Kelly, Case No. 5183 Fla.App., 166 So.2d 834, in which our Opinion has been filed this date in this court. The facts and circumstances are the same, except this case involves the office of Constable rather than Sheriff. In Case No. 5183 we found the factual situation such as should prohibit the trial judge from proceeding further in the principal case except to disqualify himself. In this case, as in Case No. 5183, Judge Kelly refused to disqualify himself.
Accordingly, it follows that a Writ of Prohibition should be issued from this court prohibiting Judge Richard Kelly from exercising jurisdiction in or making any further orders or decrees in the suit of Johnston v. Vogel, identified as Pasto County Circuit Court Case No. 9072, except to disqualify himself.
It is so ordered.
ALLEN, Acting C. J., and SHANNON, J., concur.